       Case 2:18-cr-00040-KS-MTP Document 98 Filed 10/02/20 Page 1 of 1




                           IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                     EASTERN DIVISION


       LYDIA WALTERS                                                     PETITIONER


       VS.                                                     CASE NO. 2:18-CR-40-KS-MTP


       UNITED STATES OF AMERICA                                           RESPONDENT


                                                ORDER


               THIS CAUSE IS BEFORE THE COURT on Motion to Recommend Community

Corrections Center Placement [97] filed by Lydia Walters. The Court has reviewed the Motion

and finds that this determination should be made by the Bureau of Prisons and the Court notes

that it does not object to Petitioner serving a portion of her sentence in a Community Corrections

Center. However, the Court declines to make this recommendation.

               SO ORDERED this the __2nd___ day of October, 2020.



                                         __s/Keith Starrett__________________
                                          UNITED STATES DISTRICT JUDGE
